Citation Nr: 0906045	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-41 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
lumbosacral strain, rated 10 percent disabling effective from 
December 21, 2003.  

2.  Entitlement to a higher initial evaluation for bilateral 
hearing loss, rated noncompensably (zero percent) disabling 
effective from December 21, 2003.  

3.  Entitlement to a higher initial evaluation for a 
pterygium of the right eye, rated noncompensably disabling 
effective from June 2, 2005.  

4.  Entitlement to a higher initial evaluation for a 
pinguecula of the left eye, rated noncompensably disabling 
effective from June 2, 2005.  

5.  Entitlement to service connection for circadian rhythm 
sleep disorder.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

7.  Entitlement to service connection for arthralgias of the 
knees, elbows, and wrists.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from March 1992 to August 1998 
and from December 2000 to December 2003.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.   

The issue of entitlement to a higher initial evaluation for 
lumbosacral strain is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the 
appellant.

FINDINGS OF FACT

1.  For the entire rating period beginning December 1, 2003, 
the Veteran has had Level I auditory acuity in the right ear 
and Level II auditory acuity in the left ear.  

2.  For the entire rating period beginning December 21, 2003, 
the Veteran has had ongoing irritation of the right eye, 
analogous to unhealed eye injury with pain, associated with 
his pterygium of the right eye.  For the entire rating period 
beginning December 21, 2003, the Veteran has not had 
impairment of vision or other impairment of eye function due 
to his pterygium of the right eye.  

3.  For the entire rating period beginning December 21, 2003, 
the Veteran has not had pain or impairment of vision or other 
impairment of eye function due to his pinguecula of the left 
eye.  

4.  The evidence preponderates against the conclusion that a 
circadian rhythm sleep disorder developed in service or is 
otherwise causally related to service.  

5.  The evidence preponderates against the conclusion that 
GERD developed in service or is otherwise causally related to 
service.  

6.  The evidence preponderates against the conclusion that 
arthralgias of the knees, elbows, and wrists developed in 
service or are otherwise causally related to service.  


CONCLUSIONS OF LAW

1.  For the entire rating period beginning December 21, 2003, 
the criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic 
Code 6100 (2008).

2.  For the entire rating period beginning December 21, 2003, 
the criteria for a 10 percent evaluation, but no more, have 
been met for the Veteran's pterygium of the right eye, based 
on pain.  U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.7, 4.14, 4.20, 4.84a, Diagnostic Codes 6009, 6034 
(2008).  

3.  For the entire rating period beginning December 21, 2003, 
a compensable evaluation is not warranted for the Veteran's 
pinguecula of the left eye.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.84a, 
Diagnostic Codes 6009, 6034 (2008).  

4.  A circadian rhythm sleep disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

5.  GERD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

6.  Arthralgias of the knees, elbows, and wrists were not 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if complete notice is not provided 
until after the initial adjudication, such a timing error can 
be cured by subsequent complete VCAA notice, followed by 
readjudication of the claim, as in a statement of the case 
(SOC) or a supplemental SOC (SSOC).  Mayfield; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that, if a claimant can demonstrate 
error in VCAA notice, such error should be presumed to be 
prejudicial.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. granted (U.S. June 16, 2008) (No. 07-1209) (argued 
Dec. 8, 2008).

The Board finds that all notification and development action 
needed to render a decision on the Veteran's claims on appeal 
herein adjudicated have been accomplished.

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a Veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and 
he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a 
new VCAA notice with respect to the matter of his entitlement 
to a higher rating and/or an earlier effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding 
that,when a claim for service connection has been proven, the 
purpose of section 5103(a) has been satisfied and the 
requirement of notice under its provisions has been 
satisfied).

Here, the Veteran's claims for initial compensable ratings 
for service-connected bilateral hearing loss, pterygium of 
the right eye, and pinguecula of the left eye fall squarely 
within the pattern above.  Thus, no additional VCAA notice 
was required with respect to those issues on appeal.  
Furthermore, the Board finds that the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met, including by a notice afforded the Veteran in 
June 2008 addressing ratings for his claimed bilateral 
hearing loss, pterygium of the right eye, and pinguecula of 
the left eye, which was followed by readjudication of those 
initial rating claims by an SSOC in July 2008. 

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
remaining claims herein adjudicated, i.e., service connection 
for a circadian rhythm sleep disorder, GERD, and arthralgias 
of the knees, elbows, and wrists.  The RO appropriately 
issued a VCAA development letter in July 2005 addressing 
these claims.  Therein, the Veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate the claims for service connection.  This notice 
letter was prior to the initial adjudication of the claims in 
May 2006.  That July 2005 VCAA letter also told the Veteran 
that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession was obtained.  

While the RO somewhat erroneously characterized his eye 
disorders as "pterygium of both eyes" in that July 2005 
VCAA letter, any reasonable Veteran would have discerned that 
the RO meant the claimed disorders of both eyes (a pterygium 
of the right eye, and a pinguecula of the left eye), and the 
balance of the VCAA notice addressing those eye claims was 
appropriate.  There is no indication that the Veteran failed 
to comprehend the substance of the VCAA notice as directed at 
both claimed eye disorders, and following grant of service 
connection for those eye claims, statements by the Veteran in 
the course of appeal, including upon VA examinations, address 
both eye disorders.  Hence, the Board concludes that there 
was no prejudice to the Veteran by this de minimus error 
styling the claimed eye disorders in the July 2005 VCAA 
letter.  

In Dingess, supra, the U.S. Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. 

In the present case, although the July 2005 VCAA notice 
letter addressing the appealed service connection claims did 
not address the downstream issues of initial rating and 
effective date with regard to the claims for service 
connection herein adjudicated, such errors are harmless and 
moot, because service connection for those claimed disorders 
is herein denied.  Further, Dingess-type notice was generally 
afforded the Veteran in March 2006, and this was followed by 
readjudication of the herein adjudicated service connection 
claims by an SOC in November 2006 and SSOCs in March 2007, 
May 2007, and July 2008.  
 
The July 2005 VCAA letter sent to the Veteran requested that 
he advise of any VA and private medical sources of evidence 
pertinent to his claims, and provide necessary authorization 
to obtain those records.  It also requested evidence and 
information about treatment after service, in support of the 
service-connection claims.  In submissions or development in 
the course of appeal, pertinent VA treatment records were 
submitted or obtained by the RO.  The RO appropriately 
requested records from sources indicated by the Veteran for 
which he provided appropriate authorization.  The Veteran was 
also appropriately informed, including by the appealed rating 
decision, the SOC in November 2006, and the SSOCs in March 
2007, May 2007, and July 2008, of records obtained, and, by 
implication, of records not obtained.  He was also adequately 
informed of the importance of obtaining all relevant records.  

The Board notes that a February 2005 Persian Gulf Examination 
report noted that the Veteran had GERD treated with Prilosec, 
and yet there are no prior records within the claims file 
documenting treatment for GERD.  However, the Veteran was 
afforded ample notice and requests to inform of treatment and 
to assist in development of his claim, and he failed to 
provide information concerning such prior medical care.  The 
Board notes in this regard that "[t]he duty to assist is not 
always a one-way street.  If a Veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Furthermore, while VA does have a duty 
to assist the Veteran in the development of a claim, that 
duty is not limitless.  See Hyson v. Brown, 5 Vet. App. 262 
(1993).

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence to 
be obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
case presents no reasonable possibility that additional 
evidentiary requests would further the claims for service 
connection for circadian rhythm sleep disorder, GERD, or 
arthralgias of the knees, elbows, and/or wrists.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection and meets these threshold requirements: there was 
a pertinent event, injury, or disease in service; there is 
evidence of current disability; the medical evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim; and the Veteran indicates that the 
claimed disability or symptoms may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was not afforded VA examinations to address his 
claimed circadian rhythm sleep disorder, GERD, or arthralgias 
of the knees, elbows, and wrists, but the Board finds 
insufficient evidence of an event, disease, or injury in 
service upon which a VA examiner's opinion could be based to 
establish an etiology related to service to support these 
claims.  The Veteran's own assertions as to a relationship 
between the claimed disorders and service, as discussed 
infra, have been insufficiently specific, have been 
unsupported by corroborating evidence, and have herein been 
found to be outweighed by the absence of documented 
complaints or prior assertions of claimed disability, despite 
ample opportunity for the Veteran to provide support or 
greater specifics to support his assertions. 

The Board accordingly concludes - given the absence of 
evidence of an event, disease, or injury in service, or of an 
indication of a link between such an event, disease, or 
injury in service, beyond the Veteran's unsubstantiated and 
herein discounted assertions of such a link to service and/or 
of onset sometime in service, to support his claims for 
service connection for circadian rhythm sleep disorder, GERD, 
or arthralgias of the knees, elbows, and wrists - that the 
case and the record presented do not warrant affording the 
Veteran VA examinations to address his claims for service 
connection for circadian rhythm sleep disorder, GERD, or 
arthralgias of the knees, elbows, and wrists.  This 
determination is principally based, again, on the Board's 
conclusion that there is an insufficient evidentiary record 
upon which an examiner could cognizably base an opinion 
linking any of these current claimed disorders to service.  
38 C.F.R. § 3.159(c)(4); McLendon; see 38 C.F.R. § 3.303; 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty 
to assist is not a license for a "fishing expedition"); 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).  

The Veteran has addressed his claims herein adjudicated by 
submitted statements.  While he requested a hearing before 
the Board by so indicating on a VA Form 9 submitted in 
November 2004, he later indicated on a VA Form 9 submitted in 
April 2007 that he did not desire a Board hearing.  Further, 
by a telephonic contact reduced to writing by a Report of 
Contact dated in August 2008, the Veteran clarified, with 
regard to any request for a Board hearing as addressed on 
those two VA Forms 9, that he no longer wanted a Board 
hearing, but rather desired that his claims proceed for Board 
review.  Consistent with this withdrawal of his hearing 
request, the Veteran in July 2008 submitted a request to 
waive a 60-day due process period following the RO's issuance 
of a SSOC in July 2008.  There is no indication that the 
Veteran desires a further opportunity to address the claims 
on appeal that has not been fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio, 
supra.  The Board finds that the Veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Claims for Higher Initial Evaluations

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the rating to the present time.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, i.e., "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where disabilities overlap in their resulting physical 
impairment and effect on functioning or where multiple 
diagnoses are assigned for the same disability, evaluation of 
the same (overlapping) disability under various diagnoses 
(and hence with multiple ratings), otherwise known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14.

A.  Initial Rating for Bilateral Hearing Loss

Service connection currently is in effect for bilateral 
hearing loss, evaluated as zero percent disabling (non-
compensable) under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100.  Under that code, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000, and 4000 hertz (Hz).  To evaluate the degree of 
disability for service-connected bilateral defective hearing, 
the Rating Schedule establishes 11 auditory acuity levels, 
designated from Level I for essential normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85, 
Tables VI and VIA.

A May 2004 VA hearing loss evaluation followed the Veteran's 
separation from service.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
15
10
20
25
30
21
LEFT
15
10
20
45
40
29


Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 86 in the left ear.  The VA 
examiner assessed mild right ear and moderate left ear high 
frequency sensorineural hearing loss, with slight difficulty 
with speech discrimination.  

Upon VA treatment in January 2006 the Veteran complained of 
hearing difficulty in the left ear.  Sensorineural hearing 
loss of the left ear was found.  Mild to moderate left ear 
high frequency sensorineural hearing loss was assessed.  

In February 2006 the Veteran received a further treatment for 
complaints of hearing difficulty.  He was noted to have a 
hearing aid fitting appointment for later in the month.  
However, a treatment note earlier in the month informed that 
the Veteran's monaural hearing aid was functioning well.  

Another VA hearing loss examination was conducted in July 
2006.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
10
5
20
20
25
18
LEFT
15
25
25
50
45
36

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 88 percent in the left ear.  The 
examiner assessed normal hearing in the right ear by VA 
standards, and moderate high frequency sensorineural hearing 
loss in the left ear.  Speech reception thresholds were noted 
to be normal bilaterally, with speech recognition ability 
excellent on the right and good on the left.  

A third VA hearing loss examination for compensation purposes 
was conducted in February 2007.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
5
5
15
20
20
15
LEFT
25
25
25
55
45
38

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 86 percent in the left ear.  The 
examiner assessed hearing within normal limits in the right 
ear and a moderate high frequency sensorineural hearing loss 
in the left ear.  Again, speech reception thresholds were 
normal in both ears.  Speech recognition ability was 
excellent on the right, and good on the left.  

The Veteran has submitted statements variously decrying the 
lack of compensation for his hearing loss, and expressing how 
"stressful" it is for him to ask family and co-workers to 
repeat themselves when he is unable to hear them (as 
expressed in his November 2004 notice of disagreement (NOD)).  
However, the law does not provide such a subjective basis for 
rating hearing impairment.  Rather, ratings for hearing loss 
are arrived at by mechanical application of the Rating 
Schedule, precisely to avoid such subjectivity in the rating 
of hearing loss.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment is derived by mechanical application of rating 
schedule to numeric designations assigned after audiometric 
evaluations are rendered).  Thus, the Veteran's assertions 
are not medical evidence which would afford cognizable 
support for a higher schedular evaluation based upon the 
rating criteria.  38 C.F.R. § 3.303(a); Espiritu; cf. 
Jandreau.

The three VA hearing loss examinations for compensation 
purposes are consistent, with each showing, pursuant to the 
rating criteria, Level I hearing loss in the right ear and 
Level II hearing loss in the left ear, which results in a 
zero percent (noncompensable) evaluation for the Veteran's 
bilateral hearing loss.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

While the Veteran contends that he warrants an extra-
schedular rating for his hearing loss, no exceptional or 
unusual disability picture is presented to warrant an extra-
schedular rating.  Marked interference with employment or 
prolonged periods of hospitalization, or similar exceptional 
circumstances, are not in evidence.  In the absence of any 
basis within the evidentiary record to support an extra-
schedular evaluation, the Board finds that referral for such 
an evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  
See Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered staged ratings for the initial 
evaluation of the Veteran's bilateral hearing loss, but finds 
that the noncompensable rating for the condition is the 
highest rating warranted for the entire rating period, 
beginning from the December 21, 2003, effective date for the 
grant of service connection.  See Fenderson v. West, supra.

B.  Initial Ratings for Pterygium of Right Eye and
Pinguecula of Left Eye

A VA treatment note in August 2004 documents the Veteran's 
complaints of allergy symptoms, including itchy eyes, 
sneezing, clogged nose, and itching in the back of the 
throat.  He reported that these allergies interfered with 
work and rest.  He was treated again in November 2004 with 
the same complaints of symptoms and the same request.  He 
received treatment in September 2006 for allergies, with 
complaints of difficulties, primarily itching eyes and nose 
and watery eyes, necessitating increased medication.  Other 
treatment records both in service and after service are 
notable for significant symptoms associated with the 
Veteran's allergies, for which he has separately been granted 
service connection.  

The Veteran underwent VA examination for eye conditions in 
September 2005, with review of the claims file.  The examiner 
noted that he was treated in September 1996 with eye drops 
for ocular irritation and redness, and that the next eye 
treatment evaluation of record was in October 2003 at Fort 
Hood, when pterygium in the right eye and pinguecula in the 
left eye were mentioned.   At the September 2005 examination, 
the Veteran complained that his right eye often became red 
and irritated, with a sand-like foreign body sensation due to 
both his right eye pterygium and his left eye pinguecula.  He 
added that the eyes would become inflamed on their own, 
without anything independently bothering them.  He reported 
having up-to-date refractive evaluation of his eyes.  His 
service-connected eye conditions were observed upon 
examination, but no inflammation or other eye impairment was 
found, and he was instructed to return for eye medications 
when his pterygium was inflamed.  

Upon another September 2005 VA eye examination for 
compensation purposes, the claims file was not available for 
review, but the history as observed in those records by the 
first September 2005 examiner was noted by this second 
September 2005 examiner.  At the second September 2005 
examination, the Veteran complained that his right eye was 
always red and irritated with a sandy gritty sensation.  He 
also complained of redness, burning, and stinging in the left 
eye.  Current treatment with eye drops was noted for both 
eyes.  The examiner found no impairment in vision or eye 
functioning associated with the service-connected conditions, 
and assessed no significant effects on work or daily 
activities.  However, the examiner noted, as an associated 
problem, that the right eye was always red and irritated.  

In November 2006 the Veteran sought VA treatment for his 
right eye pterygium, complaining that he believed the 
condition was active, with redness and a scratching sensation 
in the eye.  The ophthalmologist assessed a significant right 
eye pterygium, and renewed a prescription for lubricants.  

The Veteran was seen again by VA later in November 2006, by 
another ophthalmologist, when he complained that he had 
increased discomfort, and the pterygium was noted to have 
crossed into the iris.  He complained that it felt like sand.  
The examiner found the iris and lens to be clear bilaterally.  
Ocular lubricants were again prescribed, and surgical 
excision of the pterygium was discussed.  The Veteran agreed 
that he would call if he wanted to have the surgery.  There 
is no record of the Veteran requesting the surgery then, or 
thereafter.  


The Veteran was afforded two VA eye evaluations for 
compensation purposes in February 2007, addressing his 
complaint of discomfort in the right eye.  He again 
complained of intermittent irritation of his right eye, 
treated with eye lubricants.  A slit lamp examination of the 
cornea showed a pterygium half way from the limbus to the 
pupil margin of the right eye.  A nasal pinguecula was 
present on the left eye, and a conjunctival nevus was also 
noted to be present and of long standing nasally in the left 
eye.  However, extraocular movement showed no restrictions, 
the pterygium of the right eye was not obstructing the pupil, 
the pinguecula was also not noted to be interfering with the 
Veteran's visual functioning, and both conditions were 
assessed as producing no significant effects.  Redness or 
other signs of irritation of either eye were not noted on 
these examinations of either eye.  The Veteran was noted to 
have been evaluated for his pterygium, with removal 
recommended in November 2006, but he declined the procedure.  

In short, the preponderance of the evidence, including VA eye 
examinations, fail to show impairment associated with the 
Veteran's pterygium of the right eye or his pinguecula of the 
left eye, beyond his complaints of irritation, with redness 
as evidence of irritation in the right eye observed at only 
one or a few times (the records are inexact) at the VA 
examination or treatment visits.  

The Veteran has also received multiple treatments for 
diagnosed seasonal allergies, with symptoms including 
itching, irritated eyes.  Thus, to the extent that his eyes 
have been intermittently irritated, some of these instances 
are likely due, at least in part, to allergies.  

Pterygium is rated under 38 C.F.R. §  4.84a, Diagnostic Code 
6034, based on any loss of vision.  However, there is no loss 
of vision associated with the Veteran's pterygium.  The 
pterygium and pinguecula, in the absence of associated loss 
of vision, may be rated by analogy to unhealed eye injury, 
and under the appropriate code a 10 percent rating may be 
assigned based on pain.  38 C.F.R. §§  4.20, 4.84a, DC 6009.  
However, observable signs of irritation, such as eye redness, 
were noted in the right eye on only one or a few occasions 
during the rating period upon treatment or compensation 
evaluation, and were not noted at all in the left eye, 
despite a request that he come in for treatment during active 
irritation.  

Affording the Veteran the benefit of the doubt, the Board 
concludes that there is sufficiently verified irritation of 
the right eye on an ongoing basis to warrant a 10 percent 
evaluation as analogous to unhealed eye injury with pain.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.20, 4.84a, Diagnostic Code 
6009.  The preponderance of the evidence is against a 
separate compensable evaluation for the left eye condition, 
based on the absence of corroboration of any associated pain 
or disability for that eye.  The preponderance of the 
evidence is also against a still higher rating for the right 
eye disorder, in the absence of objective findings of 
impairment in functioning or interference with vision or 
functional activities.  38 C.F.R. §§  4.20, 4.84a, DCs 6009, 
6034.  

Further, the Board notes that, to the extent the Veteran has 
been disabled by conditions of the eyes associated with his 
service-connected seasonal allergies, he may not be 
compensated for that disability base on both his service-
connected allergies and his service-connected pterygium of 
the right eye and his pinguecula of the left eye, because 
that would constitute impermissible pyramiding.  38 C.F.R. 
§ 4.14.  However, in the present context, such a question of 
pyramiding appears not to be of concern, simply because a 
compensable evaluation has not been assigned for his seasonal 
allergies.  (The service-connected seasonal allergies have 
been characterized by the RO as chronic allergic rhinitis 
with maxillary sinusitis, with a noncompensable evaluation 
assigned.)  

While the Board notes the Veteran's assertions of decreased 
vision of the right eye, including his assertion in an 
October 2006 submission that he was told upon receiving 
treatment at the El Paso VA clinic that his vision loss was 
due to his pterygium, these assertions cannot serve to 
support the claim.  The Court, in addressing such evidence, 
has held that a layperson's account, filtered through a 
layperson's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence required to support a claim.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, a 
careful review of the medical records, including treatment 
and evaluation records, fails to reveal any documented 
findings of interference with vision or eye functioning by 
the right eye 


pterygium.  Rather, VA eye examiners have found that neither 
the pterygium of the right eye or nor the pinguecula of the 
left eye affects his vision or eye functioning generally.  
Examiners have identified refractive-error type impairments 
of vision, which are not considered disabilities subject to 
service connection.  38 C.F.R. § 3.303(b).  The Veteran, as a 
layperson, lacks the requisite expertise to competently 
contradict these medical findings.  Espiritu; cf. Jandreau.  

Because the preponderance of the evidence is against a still 
higher evaluation than the 10 percent assigned herein for the 
pterygium of the right eye, and is against a compensable 
evaluation for the pinguecula of the left eye, the benefit-
of-the-doubt doctrine does not apply to these issues.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

There is no objective supporting evidence of significant 
impairment in capacity for social or industrial functioning, 
beyond the right eye irritation for which a 10 percent rating 
is herein assigned, due to either eye condition.  There is 
accordingly no basis shown for an extras-chedular evaluation 
for these conditions.  The regulatory criteria for 
extraschedular consideration are as follows:

The governing norm in these exceptional cases 
is:  A finding that the case presents such an 
exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

38 C.F.R. § 3.321(b)(1).   In the absence of any basis within 
the evidentiary record to support an extra-schedular 
evaluation, the Board finds that referral for such an extra-
schedular evaluation of the Veteran's right eye pterygium or 
left eye pinguecula is also not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The Board has considered staged ratings for the initial 
evaluations of the Veteran's eye disorders, but finds that 
the ratings herein assigned are the highest ratings 

warranted for the entire rating period, beginning from the 
June 2, 2005, effective date for service connection for right 
eye pterygium and left eye pinguecula.  Fenderson v. West, 
12 Vet. App 119 (1999).

III.  Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2007).  

Medical evidence generally is required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay statements may serve to 
support a claim for service connection, however, by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

A.  Service Connection for Circadian Rhythm Sleep Disorder

A careful review of the claims file reveals sleep 
difficulties, with the Veteran seeking VA treatment for these 
difficulties beginning during a time period after service 
when he was performing night-shift work.  The sleep 
difficulties were diagnosed as circadian rhythm sleep 
disorder, based on this night-shift-work-associated 
interference with normal sleep patterns.  

Upon VA mental health treatment in June 2005, he complained 
of sleep difficulties with symptoms unchanged, but the 
clinician noted that the Veteran had failed to attend the 
recommended sleep clinic.  It was noted that he continued 
working a night-shift job, with difficult and limited sleep 
during the day.  However, mental functioning was assessed as 
intact upon evaluation.  The clinician noted to the Veteran 
that his sleep difficulties were associated with his night 
shift work, and assessed a circadian rhythm sleep disorder, 
shift-work type.  The claims file contains some other mental 
health treatment notes also addressing the Veteran's 
complaints of sleep difficulties generally associated with 
his shift work, with none of these linking his sleep 
difficulties to his service.  

Upon a March 2007 mental health treatment assessment, it was 
noted that the Veteran in the past had experienced sleep 
symptoms when working night-time shift work, which symptoms 
were consistent with circadian rhythm sleep disorder, but 
that he currently worked more daytime hours and now slept 
between ten at night and five-thirty in the morning, getting 
approximately seven-and-a-half hours of sleep per night.  The 
examiner noted the Veteran reported that he frequently awoke 
at night for various reasons and had difficulty getting back 
to sleep, including due to worry about his job, and due to 
watching the news and becoming angry about the situation in 
Iraq.  That examiner noted that the Veteran also had other 
anger difficulties, and assessed an intermittent explosive 
disorder as the sole current mental disorder under Axis I.  

The claims file documents April 2007 and July 2007 mental 
health treatments when the Veteran reported his sleep not 
being much different.  He was noted to be working again at a 
shift job, with that shift changing almost monthly.  He 
reported getting five to six hours of sleep per night, and 
getting up in the middle of the night.  He nevertheless 
reported that he believed he was getting enough sleep, and 
was not tired during the day.  In these treatments a 
depressive disorder was diagnosed, with post-traumatic stress 
disorder (PTSD) to be ruled out, but no separate sleep 
disorder was assessed.  

A June 2007 Vet Center intake evaluation noted that the 
Veteran had a mental history including depression, and that 
he had nightmares.  

The Veteran's treatment records, including from the El Paso 
Vet Center and the El Paso VA Medical Center, do not reflect 
that he has a sleep disorder related to service distinct from 
impairments which may be part and parcel of his PTSD (for 
which he is already service connected).  They do reflect, as 
noted above, sleep difficulties associated with his changing 
shift-work after service.  The Veteran is precluded from 
receiving a separate disability evaluation for any sleep 
difficulties which are part of his PTSD and already 
compensated on that basis, because that would constitute 
pyramiding of VA benefits.  38 C.F.R. § 4.14.  

The service treatment records (STRs) and post-service records 
do not reflect onset of a sleep disorder in service, and 
donot show a causal link between service and a sleep disorder 
distinct from the service-connected PTSD.  The Veteran's 
claim of a sleep disorder related to service is simply not 
supported by corroborating evidence of such a disorder 
causally associated with service, distinct from his PTSD.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for a sleep disorder.  38 C.F.R. 
§ 3.303.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection for Arthralgias of the Knees, Elbows,
and Wrists; and for GERD

The Veteran has contended that his claimed arthralgias of the 
knees, elbows, and wrists are associated with service because 
they began while he was in service in a war zone in Bagdad, 
Iraq.  These conditions are not claimed or otherwise shown by 
the evidence to have developed as associated with 
circumstances, conditions, or hardships of combat, and hence 
they may not be afforded any presumption as to incurrence 
associated with combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  

There is no STR or service examination record reflecting a 
complaint, finding, diagnosis, or treatment for these claimed 
arthralgias, and they were not identified medically until the 
Veteran was afforded a VA Persian Gulf Examination in 
February 2005.  No mention was made of arthralgias at his 
general medical examination for VA compensation purposes in 
April 2004.   Medical evidence of a 

causal link to service is not present, and the Veteran, as a 
layperson, is not competent to address the inherently medical 
question of etiology of the claimed arthralgias of the knees, 
elbows, and wrists.  Espiritu; cf. Jandreau.  

Upon his initial claim for arthralgias in May 2005, the 
Veteran simply stated that he was claiming service connection 
"based on Persian Gulf examination."  Similarly, in a July 
2005 statement, the Veteran said merely that "all the other 
claims [including his arthralgias] were a result of a Persian 
Gulf Exam" and "all these claims [including the 
arthralgias] are related a deployment in SW Asia on [sic] 
2003."  In an NOD received in October 2006, the Veteran 
informed that his arthralgias developed "after my 
deployment," in contrast to his GERD, which he then said 
"started while on active duty [. . .] [and] got worst [sic] 
during and after deployment."  

While it is true that the Veteran may cognizably assert that 
arthralgias began in service, the Board finds the 
preponderating weight of the evidence against manifestation 
in service, particularly because he received treatment for 
other complained-of conditions in service and after service, 
and hence had ample opportunity to voice complaints related 
to trouble with his knees, elbows, and wrists prior to the VA 
Persian Gulf Examination in February 2005.  The Board finds 
that his failure to do so outweighs his subsequent assertions 
of continuous arthralgias from service, or arthralgia 
symptoms related to service.  

Without competent evidence of the presence of knee, elbow, or 
wrist trouble in service which was chronic at separation and 
in the time period between separation and the 2005 Persian 
Gulf Examination, the weight of the evidence is against the 
claim for service connection for arthralgias of the knees, 
elbows, and wrists.  38 C.F.R. § 3.303.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not support the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, supra.

Similarly, the Veteran did not voice any complaints of upper 
gastrointestinal difficulties until his VA Persian Gulf 
Examination in February 2005.  No mention was made of upper 
gastrointestinal symptoms at his VA examination in April 
2004.  Rather, at that April 2004 examination he denied 
difficulty swallowing, nausea, vomiting, diarrhea, 
constipation, chest pain, and/or abdominal pain.  Also in 
April 2004, the examiner found positive bowel sounds, and the 
abdomen was non-tender, nondistended, soft, and without 
rebound or guarding.  However, upon the Persian Gulf 
Examination in February 2005 it was noted that the Veteran 
"has GERD, on Prilosec."  A date of initial diagnosis or 
treatment is not noted in that Persian Gulf Examination 
record.  The Veteran has not clarified when he was initially 
diagnosed with GERD or when he began treatment. 
 
Rather, upon his initial claim for GERD in May 2005, the 
Veteran simply stated that he was claiming service connection 
"based on Persian Gulf Examination."  Similarly, in a July 
2005 statement, he stated merely "all the other claims 
[inclusive of his GERD] were a result of a Persian Gulf 
Exam" and "all these claims [including his GERD] are 
related a deployment in SW Asia on (sic) 2003."  In an NOD 
received in October 2006, the Veteran informed that his GERD 
"started while on active duty [. . .] [and] got worst [sic] 
during and after deployment," in contrast to his 
arthralgias, which he then contended developed "after my 
deployment."   

While it is true that the Veteran may cognizably assert that 
symptoms of GERD began in service, the Board finds the weight 
of the evidence against such an etiology, particularly 
because he received treatment for other complained-of 
conditions in service and after service, and hence had ample 
opportunity to raise complaints referring to GERD symptoms 
prior to the VA Persian Gulf Examination in February 2005, 
and did not do so.  The Board finds that his failure to do so 
outweighs his subsequent assertions of any ongoing GERD 
having begun in service or being causally related to service.  
His statements are not competent to support past medical 
findings of GERD.  The Court, in addressing such evidence, 
has held that a layperson's account, filtered through a 
layperson's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence required to support a claim.  
Robinette, supra.  

With the weight of the evidence against the onset of GERD in 
service, and the absence of competent evidence of a causal 
link to service, the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
GERD.  38 C.F.R. § 3.303.  The preponderance of the evidence 
is against the claim, and, therefore, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied for the entire rating period beginning effective from 
December 21, 2003.  

An initial rating of 10 percent is granted for pterygium of 
the right eye for the entire rating period beginning 
effective from June 2, 2005, subject to the law and 
regulations governing the payment of monetary awards.

An initial compensable rating for pinguecula of the left eye 
is denied for the entire rating period beginning effective 
from June 2, 2005.

Service connection for a circadian rhythm sleep disorder is 
denied.  

Service connection for gastroesophageal reflux disease (GERD) 
is denied. 

Service connection for arthralgias of the knees, elbows, and 
wrists is denied. 


REMAND

The Veteran was afforded multiple VA examinations for his 
lumbosacral strain over the course of the claim period.  He 
was afforded a general examination in April 2004 which 
addressed his low back disorder, and two additional 
examinations, in June 2006 and February 2007, specifically 
directed at his low back disorder.  

However, the two most recent examinations were not benefited 
by a review of the claims file, as expressly noted on the 
examination reports.  In addition, DeLuca factors of 
functional loss due to pain on undertaking motion, fatigue, 
weakness, and/or incoordination, were not appropriately 
addressed upon the most recent examination in February 2007.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown,  8 Vet. App. 202 
(1995). 

Further, the Veteran has contended that he suffers from bowel 
incontinence and erectile dysfunction potentially related to 
his low back disorder, and contends that these were not 
addressed upon the recent VA examination(s) for compensation 
purposes.  These most recent examination reports expressly 
deny the presence of bowel incontinence or erectile 
dysfunction.  There is no other indication that the Veteran's 
contentions in this regard are inaccurate.  Rather, treatment 
records inform of a prescription for Viagra for erectile 
dysfunction. 

In view of the foregoing, an additional contemporaneous VA 
examination of the low back is in order, to be benefitted by 
review of the claims file and appropriately addressing any 
potential associated bowel dysfunction and erectile 
dysfunction.  VA regulations require that each disability be 
viewed in relation to its history both in the examination and 
in the evaluation of the disability.  38 C.F.R. § 4.1; Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, make 
appropriate efforts to obtain any yet-to-be-
obtained VA and private treatment and 
evaluation records pertaining to his low back 
disorder.

2.  Thereafter, afford the Veteran an 
appropriate examination to address the nature 
and extent of his service-connected low back 
disorder.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate tests and studies should be 
conducted.  The examiner should identify any 
current disorders of the low back.  The 
examiner should address in particular the 
DeLuca factors of functional loss due to pain 
on undertaking motion, fatigue, weakness, 
and/or incoordination.  The examiner should 
also address in particular any bowel or 
bladder incontinence, any erectile dysfunction 
or impotence, and any other secondary-type 
symptoms which may be present and may be 
associated with the Veteran's low back 
disorder.  The examiner should address the 
following: 

a.  All signs and symptoms of low back 
disability should be noted, and the 
severity of disability should be 
explained in full.   The examiner must 
review the claims file and address 
current findings with due consideration 
of the medical record, including past VA 
examinations in April 2004, June 2006, 
and February 2007.  In this regard, the 
examiner should take note that the June 
2006 and February 2007 examinations are 
deemed deficient in part because they 
were not supported by review of the 
claims file.  

i.  To the extent possible, the 
examiner should address the level of 
functional impairment associated with 
the low back disorder for the entire 
rating period, beginning from the 
December 21, 2003.  If intervals of 
greater or lesser severity or 
impairment of the low back disorder 
are indicated by the record over that 
period, the examiner should so state 
and explain his/her findings.  The 
degree to which the low back disorder 
affects (or has affected) functional 
capacities including particularly 
capacity for employment, should be 
addressed.

ii.  The examiner should consider past 
evidence of disability, including 
findings upon past examinations, 
tests, or studies.  The examiner 
should fully address DeLuca factors of 
pain on undertaking motion, fatigue, 
weakness, and/or incoordination, 
including the nature and extent of any 
additional functional impairment due 
to these factors.  (The examiner 
should note that the February 2007 VA 
examiner provided only a very cursory, 
and hence unhelpful, statement 
purporting to address these factors.)

b.  In providing the above opinions, it 
is essential that the examiner review 
past and current statements by the 
Veteran, and consider both documented 
evidence of any history of disability, as 
well as absence of any such history over 
any relevant time periods.  

c.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
If some questions cannot be answered 
without resorting to pure speculation, 
this should be stated.

3.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  The RO should 
consider staged ratings for the low back 
disorder, as appropriate, pursuant to 
Fenderson v. West, 12 Vet. App 119 (1999).  If 
the benefit sought for the remanded claim is 
not granted to the Veteran's satisfaction, he 
and his representative should be provided with 
an SSOC afforded the appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


